Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 1 of 21 Page ID #:3605

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-332JVS(MRWx)                                         Date   June 8, 2021
 Title             Armando Herrera v. Wells Fargo Bank, N.A.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Preliminary
                        Approval of Class Settlement

      Plaintiffs Armando Herrera et al., (collectively—“Plaintiffs”) filed a motion for
preliminary approval of class action settlement. Mot., ECF No. 200. Defendant Wells
Fargo Bank, N.A. (“Wells Fargo”) does not oppose.

       For the following reasons, the Court GRANTS preliminary approval of the
proposed settlement, directs dissemination of notice to the Class pursuant to the proposed
notice plan, and appoints Epiq Class Action & Claims Solutions, Inc. as the Settlement
Administrator for the dissemination of notice.

                                                    I. BACKGROUND

         A.         Allegations

       The general background of this dispute is well-known to the parties and to the
Court. Plaintiffs allege that Wells Fargo knowingly collects unearned fees for Guaranteed
Automobile Protection (“GAP”) Waivers (“GAP Agreements”) and refuses to refund
them despite being obligated to do so. First Amended Complaint (“FAC”), ECF No. 102,
¶ 1. A GAP Agreement is an addendum to a financing agreement to purchase a car, which
provides that if a customer suffers a total loss in an accident during the course of the
financing agreement, the customer will be paid the difference between the insurance
payout based upon the vehicle’s value and the remaining balance on the loan in exchange
for a GAP fee. See FAC ¶¶ 4-6. The Plaintiffs agreed to purchase GAP Waivers when
purchasing their cars at different car dealership. Id. ¶¶ 8, 28, 29. The dealerships then sold
and assigned the Plaintiffs’ finance agreements, including the GAP Agreements, to Wells
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 21
Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 2 of 21 Page ID #:3606

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                             Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

Fargo. Id. ¶¶ 8, 22, 28. Following assignment, Plaintiffs made all payments on their
finance agreements to Wells Fargo. FAC ¶ 111.

       Plaintiffs allege that on the purchase of the finance agreements, Wells Fargo took
over all rights and obligations under the agreement as the assignee. Id. ¶¶ 54, 57. When
Plaintiffs paid off their finance agreements early, Wells Fargo informed them how much
they still owed on the finance agreement and included in that amount certain fees for
GAP agreements for protection through the original
maturity date, even though by paying off the contract early the GAP Waiver protection
would necessarily also be ending early. Id. ¶¶ 11, 29, 60, 61. Wells Fargo allegedly
actively concealed its obligation to issue a refund on the GAP Waiver fees for the portion
of the GAP Waiver’s initial coverage that was cut short by early payoff, and denied any
obligation to return the unearned GAP fees. Id. ¶¶ 13-14. According to the terms of the
contract, the GAP Agreement is optional, can be canceled by the customer at any time,
and permits customers to request a partial refund of the amount paid for GAP in the event
of early cancellation. Id. ¶¶ 4, 22, 28.

       The FAC outlines six claims against Wells Fargo: 1) breach of contract; 2)
violation of the Truth in Lending Act, 3) money had and received; 4) violation of the
California Unfair Competition Law; 5) violation of the California Consumer Legal
Remedies Act; and 6) a claim for declaratory relief. Id. at ¶¶ 52-105.

       The FAC also contains six class allegations, including a nationwide class; state
subclasses for the states of California, Colorado, Delaware, Illinois, Kentucky, Maryland,
New Jersey, Ohio, Pennsylvania, Texas, and Wisconsin; a statutory refund subclass; a
California unfair business practices subclass; alternative nationwide subclasses limited to
specific GAP Waiver forms; and alternative state subclasses limited to specific GAP
Waiver forms. Id. at ¶¶ 36(a)-(f). Finally, Plaintiffs also allege bellwether subclasses of
the nationwide class. Id. at ¶ 36(g).

         B.      Summary of the Settlement

                 1.    The Settlement Class

         The Settlement Class is defined as:

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 2 of 21
Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 3 of 21 Page ID #:3607

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                                 Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

                 all persons in the United States (a) who entered into Finance
                 Agreements with GAP Agreements that were assigned to Wells
                 Fargo, (b) whose Finance Agreements were terminated as the
                 result of an Early Payoff which occurred during the Class Period,
                 and (c) who did not receive a GAP Refund.

Settlement Agreement, ECF No. 200, Ex. 1, Definitions ¶ 8. The Class Period varies
depending on the state of origination of a Class Member’s Finance Agreement and runs
from the date listed in the chart in Exhibit B of the Settlement Agreement until the date of
preliminary approval of the Settlement Agreement. Id., Definitions ¶ 11, Ex. B. The dates
listed in Exhibit B reflect the statute of limitations for breach of contract claims. Frank
Decl., ECF No. 200-1, ¶ 24. The Settlement Class also includes the members of the
Statutory Subclass. Id. The Statutory Subclass is defined as:

                 those persons (a) who entered into Finance Agreements with GAP
                 Agreements that were assigned to Wells Fargo, (b) whose Finance
                 Agreements were subject to State Refund Laws, (c) whose
                 Finance Agreements terminated as the result of an Early Payoff
                 that occurred during the Statutory Subclass Period, and (d) who
                 did not receive a GAP Refund from Wells Fargo, or for whom
                 Wells Fargo did not receive written confirmation from a Dealer or
                 GAP Administrator that the GAP Refund was paid.

Id., Definitions ¶ 55. The Statutory Subclass Period also varies depending on the state of
origination of a Class Member’s Finance Agreement and runs from the date listed in the
chart in Exhibit E of the Settlement Agreement until the date of preliminary approval of
the Settlement Agreement. Id., Definitions ¶ 57, Ex. E. The dates listed in Exhibit E
reflect when there were effective State Refund Laws, which are defined as state laws that
“require indirect auto lenders to take certain actions to ensure that a customer receives a
GAP Refund after an Early Payoff.” Id., Definitions ¶ 56. Those Class Members who are
not members of the Statutory Subclass are called “Non-Statutory Subclass Members.”
Mot. at 14.




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 3 of 21
Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 4 of 21 Page ID #:3608

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                             Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

                 2.    Settlement Amount and Injunctive Relief

       Under the terms of the Settlement, Wells Fargo will take several actions to
compensate the Class Members. First, Wells Fargo will implement processes by January
1, 2022, that will automatically provide Early Payoff GAP Refunds to customers in all 50
states so long as they complete Early Payoff. Settlement Agreement § III.A. This
obligation will continue until January 1, 2026. Id.

       Second, Wells Fargo warrants that it will directly pay Early Payoff GAP Refunds
together with compensation for the loss of the use of these funds since the date of Early
Payoff to Statutory Subclass Members who have not received such payment at this point.
Id. § III.D. The compensation for lost use will be “based on the one-year constant U.S.
maturity treasury rate from the date of the Early Payoff, compounded annually.” Id.

      Third, Wells Fargo agrees to set up a Supplemental Settlement Fund containing
$45,000,000 that will pay out “(1) Approved Claims for GAP Refunds to Non-Statutory
Subclass Members; (2) the $5.00 Additional Compensation payments to the Statutory
Subclass; (3) the Fee and Expenses Awards approved by the Court; and (4) any Service
Awards approved by the Court.” Mot. at 16; Settlement Agreement § III.B.

       Non-Statutory Subclass Members qualify for the Approved Claims for GAP
Refunds if they submit an executed claim form verifying that they did not receive a GAP
Refund from a dealer or GAP Administrator. Settlement Agreement § III.C.1. Non-
Statutory Subclass Members will be able to submit an executed claim form by completing
the form sent to them or by completing the form on the Settlement Website, which will be
accessible by scanning a QR code. Settlement Agreement § IV.B. Such Non-Statutory
Subclass Members will be eligible to receive up to the full amount of their Early Payoff
GAP Refund, without any deduction for cancellation fees. Id. Each member of the
Statutory Subclass will be eligible for the $5.00 Additional Compensation payments.
Id. § III.C.2.

       After the deduction of the Fee and Expenses Awards and the Service Awards, if
the Supplemental Settlement Fund is not sufficient to cover in full the $5.00 Additional
Compensation payments and the Approved Claims for GAP Refunds, then each payment
will be reduced by an equal percentage necessary to allow the Supplemental Settlement
Fund to cover all payments. Id. § III.C.5.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                      Page 4 of 21
Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 5 of 21 Page ID #:3609

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                                Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.


                 3.    Attorneys’ Fees and Costs

      Wells Fargo has agreed not to oppose an application for fees up to $23.1 million
and reimbursements of costs up to $500,000. Id. § VI.A.

                 4.    Administrative Expenses and Service Awards

       Wells Fargo has agreed to separately pay for all Notice and Administrative Costs,
including sending a notice of the Settlement by first-class mail. Id. § III.E. Wells Fargo
will also not oppose an application for Service Awards of up to $7,500 for each class
representative. Id. § VI.E.

                 5.    Release

       On final approval of the Settlement Agreement, “Plaintiffs and every member of
the Class and Statutory Subclass who does not timely request exclusion from the
Settlement will release Wells Fargo and the Class Releasees from ‘any and all past and/or
present claims, counterclaims, lawsuits, set-offs, costs, losses,
rights, demands, charges, complaints, actions, causes of action, obligations, or liabilities
of any and every kind, whether class, individual, or otherwise in nature, including,
without limitation, those known or unknown or capable of being known; those which are
unknown but might be discovered or discoverable based upon facts other than or different
from those facts known or believed at this time; those which are foreseen or unforeseen,
suspected or unsuspected, asserted or unasserted, and/or contingent or non-contingent;
and those which are accrued, unaccrued, matured or not matured, under the laws of any
jurisdiction, which they, whether directly, representatively, derivatively, or in any other
capacity, ever had,
now have, or hereafter can, shall, or may have, arising from or relating in any way to the
Class Member’s entitlement to an Early Payoff GAP Refund for an Early Payoff that
occurred during the Class Period (the “Class Released Claims”).’” Mot. at 17 (quoting
Settlement Agreement § II.A). The Class Release applies to Wells Fargo and each of their
“former, present, or future agents, insurers, predecessors, successors, subsidiaries, parent
company(ies), affiliates, officers, directors, and employees and attorneys.” Settlement
Agreement § II.A.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 5 of 21
Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 6 of 21 Page ID #:3610

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                              Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

                 6.    Notice

       The Parties have selected JND Legal Administration (“JND”) to be the Settlement
Administrator. Settlement Agreement, Definitions, ¶ 3. Within 45 days of Preliminary
Approval, Wells Fargo will provide a list of names and contact information for each
Class Member and will indicate who are known members of the Statutory Subclass.
Settlement Agreement §§ III.C.1, III.C.2. No later than 60 days after preliminary
approval, JND will send a copy of the Notice to each Class Member by first-class mail
and email, where Wells Fargo has a record of an email address at which to reach the
Class Members. Frank Decl. ¶ 33. The Notice will be personalized to each Class Member
and will inform Class Members of the pendency of the action, the terms of the Settlement
Agreement, the right to appear, object, or exclude themselves. Settlement Agreement at
Exs. C & D. The Notice will also state the vehicle covered and the estimated amount of
money for which the Class Member would be eligible. Id. On the first day that Notices
are sent to the public, JND will also make public an informational Settlement Website
that includes the Notice, Settlement Agreement, FAC, and other relevant and important
documents. Frank Decl. ¶ 33.

                 7.    Opt-Out and Objection Process

      Class Members will be able to opt-out of the Settlement Agreement by submitting
a signed, written request to JND postdated by the Response Deadline. Settlement
Agreement § VII.D. Any Class Member who wishes to object to the Settlement
Agreement will similarly have to submit a written statement to JND by the Response
Deadline and will also have to submit the same statement to the Court. Id. § VII.E. The
Notice provides information about where to send the opt-out requests and objections. Id.
at Exs. C & D.

                 8.    Revocation of Agreement

       The Parties retain the right to terminate the Settlement Agreement if “(1) the Court
rejects, modifies, or denies approval of any portion of this Agreement or the proposed
Settlement that results in a substantial modification to a material term of the proposed
Settlement; or (2) the Court, or any appellate court(s), does not enter or completely
affirm, or alters, narrows or expands, any portion of the Final Approval Order, that results
in a substantial modification to a material term of the proposed Settlement.” Id. § VII.F.
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                        Page 6 of 21
Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 7 of 21 Page ID #:3611

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                                Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.


                                       II. LEGAL STANDARD

       Federal Rule of Civil Procedure Rule 23(e) states that “[t]he claims … of a
certified class—or a class proposed to be certified for purposes of settlement—may be
settled . . . or compromised only with the court’s approval.” “The parties must provide the
court with information sufficient to enable it to determine whether to give notice of the
propos[ed] [settlement] to the class.” Fed. R. Civ. P. 23(e)(1)(A). “The court must direct
notice in a reasonable manner to all class members who would be bound by the proposal
if giving notice is justified by the parties’ showing that the court will likely be able to: (i)
approve the propos[ed] [settlement] under Rule 23(e)(2); and (ii) certify the class for
purposes of judgment on the proposal.” Id. 23(e)(1)(B)(i)(ii).

                                         III. DISCUSSION

         A.      Class Certification

       A motion for class certification involves a two-part analysis. First, the plaintiffs
must demonstrate that the proposed class satisfies the requirements of Rule 23(a): (1) the
members of the proposed class must be so numerous that joinder of all claims would be
impracticable; (2) there must be questions of law and fact common to the class; (3) the
claims or defenses of the representative parties must be typical of the claims or defenses
of absent class members; and (4) the representative parties must fairly and adequately
protect the interests of the class. Fed. R. Civ. P. 23(a). The plaintiffs may not rest on mere
allegations, but must provide facts to satisfy these requirements. Doninger v. Pac. Nw.
Bell, Inc., 564 F.2d 1304, 1309 (9th Cir. 1977) (citing Gillibeau v. Richmond, 417 F.2d
426, 432 (9th Cir. 1969)).

       Second, the plaintiffs must meet the requirements for at least one of the three
subsections of Rule 23(b). Under Rule 23(b)(1), a class may be maintained if there is
either a risk of prejudice from separate actions establishing incompatible standards of
conduct or judgments in individual lawsuits would adversely affect the rights of other
members of the class. Under Rule 23(b)(2), a plaintiff may maintain a class where the
defendant has acted in a manner applicable to the entire class, making injunctive or
declaratory relief appropriate. Finally, under Rule 23(b)(3), a class may be maintained if
“questions of law or fact common to class members predominate over any questions
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 7 of 21
Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 8 of 21 Page ID #:3612

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                              Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

affecting only individual members,” and if “a class action is superior to other available
methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3)
(emphasis added).

       The plaintiffs bear the burden of demonstrating that Rule 23 is satisfied. See Zinser
v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001), amended by 273
F.3d 1266 (2001). The district court must rigorously analyze whether the plaintiffs have
met the prerequisites of Rule 23. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350
(2011) (quoting Gen. Tel. Co. v. Falcon, 457 U.S. 147, 161 (1982)). Rule 23 confers
“broad discretion to determine whether a class should be certified, and to revisit that
certification throughout the legal proceedings before the court.” Armstrong v. Davis, 275
F.3d 849, 872 n.28 (9th Cir. 2001), abrogated on other grounds by Johnson v. California,
543 U.S. 499, 504–05 (2005). The district court need only form a “reasonable judgment”
on each certification requirement “[b]ecause the early resolution of the class certification
question requires some degree of speculation.” Gable v. Land Rover N. Am., Inc., No.
SACV 07-0376 AG (RNBx), 2011 U.S. Dist. LEXIS 90774, at *8 (C.D. Cal. July 25,
2011) (internal quotation marks omitted); see also Blackie v. Barrack, 524 F.2d 891, 901
n.17 (9th Cir. 1975). This may require the court to “‘probe behind the pleadings before
coming to rest on the certification question,’” and the court “‘must consider the merits’ if
they overlap with Rule 23(a)’s requirements.” Wang v. Chinese Daily News, 709 F.3d
829, 834 (9th Cir. 2013) (quoting Dukes,564 U.S. at 351; Ellis v. Costco Wholesale
Corp., 657 F.3d 970, 983 (9th Cir. 2011)).

                 1.    Rule 23(a) Prerequisites

                       a.    Numerosity

       Rule 23(a)(1) requires that a class be sufficiently numerous such that it would be
impracticable to join all members individually. In determining whether a proposed class
is sufficiently numerous to sustain a class action, the court must examine the specific
facts because the numerosity requirement “imposes no absolute limitations.” Gen. Tel.
Co. of the Nw. v. EEOC, 446 U.S. 318, 330 (1980). “[A] reasonable estimate of the
number of purported class members satisfies the numerosity requirement.” In re Badger
Mountain Irrigation Dist. Sec. Litig., 143 F.R.D. 693, 696 (W.D. Wash. 1992). Although
the Parties are unable to estimate the exact number of Class Members because they do not
know how many Class Members have received a GAP Refund from a GAP Administrator
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 8 of 21
Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 9 of 21 Page ID #:3613

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                               Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

or a dealer, the Parties know that there are at least 105,274 Statutory Subclass Members.
Mot. at 30 n.5. This is more than sufficient to meet the numerosity requirements as
joining hundreds of thousands of Class Members is impracticable.

                       b.    Commonality

      Rule 23(a)(2) requires that questions of law or fact be common to the class. “The
existence of shared legal issues with divergent factual predicates is sufficient, as is a
common core of salient facts coupled with disparate legal remedies within the class.”
Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). A common question
“must be of such a nature that it is capable of classwide resolution—which means that the
determination of its truth or falsity will resolve an issue that is central to the validity of
each of the claims in one stroke.” Dukes, 564 U.S. at 350. As the Ninth Circuit explained
in Wang, 709 F.3d at 834, there must be at least “a single common question” to satisfy
the commonality requirement of Rule 23(a)(2).”

        Here, common questions of law and fact exist. At the heart of this suit is Wells
Fargo’s policy of not refunding unearned GAP fees after an Early Payoff. Mot. at 31.
Moreover, all claims rely on the legal question of whether “Wells Fargo took over the
obligation to issue the Early Payoff GAP Refund as the assignee of the GAP
Agreements.” Id. As there is both a common question of law and a common question of
fact, the commonality requirement is satisfied.

                       c.    Typicality

       Rule 23(a)(3) requires that “the claims or defenses of the representative parties are
typical of the claims or defenses of the class.” To meet the typicality requirement, the
plaintiffs must show that: (1) “other members have the same or similar injury”; (2) “the
action is based on conduct which is not unique to the named plaintiffs”; and (3) “other
class members have been injured by the same course of conduct.” Ellis v. Costco
Wholesale Corp., 657 F.3d 970, 984 (9th Cir. 2011). “Under the rule’s permissive
standards, “representative claims are ‘typical’ if they are reasonably co-extensive with
those of absent class members; they need not be substantially identical.” Hanlon, 150
F.3d at 1020. Plaintiffs can satisfy their burden through pleadings, affidavits, or other
evidence. See Lewis v. First Am. Title Ins. Co., 265 F.R.D. 536, 556 (D. Idaho 2010).

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 9 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 10 of 21 Page ID
                                    #:3614
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                             Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

       The typicality requirement is also easily satisfied. The Class Representatives all
suffered the same injury as the rest of the Class Members: “they did not receive an Early
Payoff GAP Refund from Wells Fargo after their Early Payoff as a result of Wells
Fargo’s uniform practice of not paying such refunds.” Mot. at 32 (citing FAC ¶¶ 28-29).
Some of the Class Representatives also had Finance Agreements that were subject to state
fund laws, meaning that they are also typical of the Statutory Subclass. Id. (citing FAC ¶
36). The typicality requirement is thus satisfied.

                       d.    Fair and Adequate Representation

       Rule 23(a)(4) requires that the representative party “fairly and adequately protect
the interests of the class.” Fed. R. Civ. P. 23(a)(4). “This requirement is grounded in
constitutional due process concerns: ‘absent class members must be afforded adequate
representation before entry of a judgment which binds them.’” Evans v. IAC/Interactive
Corp., 244 F.R.D. 568, 577 (C.D. Cal. 2007) (quoting Hanlon, 150 F.3d at 1020).
Representation is adequate if (1) the named plaintiffs and their counsel are able to
prosecute the action vigorously and (2) the named plaintiffs do not have conflicting
interests with the unnamed class members; and (3) the attorney representing the class is
qualified and competent. Lerwill v. Inflight Motion Pictures, Inc., 582 F.2d 507, 512 (9th
Cir. 1978).

                 2.    Rule 23(b)(3)

      “Subdivision (b)(3) encompasses those cases in which a class action would achieve
economies of time, effort, and expense, and promote uniformity of decision as to persons
similarly situated, without sacrificing procedural fairness or bringing about other
undesirable results.” Kamm v. Cal. City Dev. Co., 509 F.2d 205, 211 (9th Cir. 1975). A
class may be certified under this subdivision where common questions of law and fact
predominate over questions affecting individual members, and where a class action is
superior to other means to adjudicate the controversy. Fed. R. Civ. Proc. 23(b)(3).

                       a.    Predominance

       “The Rule 23(b)(3) predominance inquiry tests whether proposed classes are
sufficiently cohesive to warrant adjudication by representation.” Amchem Prods., Inc. v.
Windsor, 521 U.S. 591, 623 (1997) (citation omitted). The Court must rest its
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                    Page 10 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 11 of 21 Page ID
                                    #:3615
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                               Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

examination on the legal or factual questions of the individual class members. Hanlon,
150 F.3d at 1022. “To determine whether common issues predominate, this Court must
first examine the substantive issues raised by Plaintiffs and second inquire into the proof
relevant to each issue.” Jimenez v. Domino’s Pizza, Inc., 238 F.R.D. 241, 251 (C.D. Cal.
2006) (citation omitted); see Dukes, 564 U.S. at 351 n.6 (using a securities fraud class
action as an example of how the predominance inquiry involves examining the
substantive issues raised and the common proof relevant to those issues). “There is no
definitive test for determining whether common issues predominate, however, in general,
predominance is met when there exists generalized evidence which proves or disproves
an [issue or] element on a simultaneous, class-wide basis, since such proof obviates the
need to examine each class members’ individual position.” In re Vitamins Antitrust
Litigation, 209 F.R.D. 251, 262 (D.D.C. 2002) (internal quotation omitted).

       Predominance is present here. The same evidence can be used to resolve liability
issues for all Class Members because the Class Members’ claims stems from Wells
Fargo’s consistent policy of not refunding unearned GAP fees after an Early Payoff. FAC
¶ 44. Furthermore, the State Refund Laws of the 13 relevant states are substantially
similar, meaning that common questions of law will predominate for the Statutory
Subclass. See FAC ¶ 103. At a more general level, courts routinely grant certification for
class actions involving form contracts, particularly where the defendant is a bank with a
similar practice for all customers. See Ellsworth v. U.S. Bank, N.A., 2014 WL 2734953
at *20 (N.D. Cal. June 13, 2014) (citing Gutierrez v. Wells Fargo Bank, 2008 WL
4279550, at *17 (N.D. Cal. Sept. 11, 2008)); In re Medical Capital Securities Litigation,
2011 WL 5067028 at *3 (C.D. Cal. July 26, 2011). It is therefore clear that in this case
common issues predominate.

                       b.    Superiority

        Finally, the Court considers whether a class action would be superior to individual
suits. Amchem, 521 U.S. at 615. “A class action is the superior method for managing
litigation if no realistic alternative exists.” Valentino v. Carter-Wallace, Inc., 97 F.3d
1227, 1234–35 (9th Cir. 1996). This superiority inquiry requires a comparative
evaluation of alternative mechanisms of dispute resolution. Hanlon, 150 F.3d at 1023.
Rule 23(b)(3) provides a non-exhaustive list of factors relevant to the superiority analysis
that includes “the likely difficulties in managing a class action.” Fed. R. Civ. P. 23(b)(3).
Rule 23(b)(3)’s non exclusive factors are: (A) the interest of members of the class in
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 11 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 12 of 21 Page ID
                                    #:3616
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                                Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

individually controlling the prosecution or defense of separate actions; (B) the extent and
nature of any litigation concerning the controversy already commenced by or against
members of the class; (C) the desirability or undesirability of concentrating the litigation
of the claims in the particular forum; and (D) the difficulties likely to be encountered in
the management of a class action.

       A class action settlement is clearly a superior means of resolving this lawsuit.
There are no other pending lawsuits involving this issue that are known to this Court. See
Frank Decl. ¶ 39. Furthermore, management of the class action is simple because the
Court is certifying the class for purposes of settlement. Finally, the Court notes that the
Class consists of hundreds of thousands — maybe millions — of Class Members. It is
therefore clearly superior to resolve these claims in a single class action instead of
flooding the courts with claims brought by each Class Member. See Wren v. RGIS
Inventory Specialists, 256 F.R.D. 180, 210 (N.D. Cal. 2009) (finding a class action to be
superior when “[t]he alternative – hundreds or even thousands of individual actions – is
not realistic”).

       As each of the above factors weigh in favor of certification, the Court GRANTS
certification of the Settlement Class.

         B.      Preliminary Approval of the Proposed Class Settlement

      Under Rule 23(e)(2) if the proposed settlement would bind class members, the
Court may approve it only after a hearing and only on finding that it is fair, reasonable,
and adequate. To make this determination, the Court must consider the following factors:

         (A) the class representatives and class counsel have adequately represented the
         class;
         (B) the proposal was negotiated at arm’s length;
         (C) the relief provided for the class is adequate, taking into account:
                (i) the costs, risks, and delay of trial and appeal;
                (ii) the effectiveness of any proposed method of distributing relief to the
                class, including the method of processing class-member claims;
                (iii) the terms of any proposed award of attorneys’ fees, including timing of
                payment; and
                (iv) any agreement required to be identified under Rule 23(e)(3); and
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 12 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 13 of 21 Page ID
                                    #:3617
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                                Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

         (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).

       Before the revisions to the Federal Rule of Civil Procedure 23(e), the Ninth Circuit
had developed its own list of factors to be considered. See, e.g., In re Bluetooth Headset
Products Liab. Litig., 654 F.3d 935, 964 (9th Cir. 2011) (citing Churchill Vill., L.L.C. v.
Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)). The revised Rule 23 “directs the parties to
present [their] settlement to the court in terms of [this new] shorter list of core
concerns[.]” Fed. R. Civ. P. 23(e)(2), 2018 Advisory Committee Notes. “The goal of
[amended Rule 23(e)] is . . . to focus the [district] court and the lawyers on the core
concerns of procedure and substance that should guide the decision whether to approve
the proposal.” Id.

                 1.    Adequacy of Representation by Class Representatives and Class
                       Counsel

      Under Rule 23(e)(2)(A), the first factor to be considered is whether the class
representatives and class counsel have adequately represented the class. This analysis
includes “the nature and amount of discovery” undertaken in the litigation. Fed. R. Civ.
P. 23(e)(2)(A), 2018 Advisory Committee Notes.

       There certainly has been adequate representation by the class representatives and
class counsel. This case has been extensively litigated, with the complaint having been
filed three years ago. See Complaint, ECF No. 1. Class Counsel have analyzed more than
a million pages of documents produced by Wells Fargo; subpoenaed and reviewed
thousands of pages of documents from third-party dealers, GAP Administrators, and
Wells Fargo’s government submissions; taken eight depositions, including of Wells
Fargo managers; responded and served numerous interrogatories and requests for
admission; and engaged in extensive motions practice. Mot. at 9-10. Class Representative
James Atkins has also sat for a deposition. Id. at 10. This factor therefore weighs in favor
of approval.

                 2.    Negotiated at Arm’s Length

         The second Rule 23(e)(2) factor asks the Court to confirm that the proposed
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 13 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 14 of 21 Page ID
                                    #:3618
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                               Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

settlement was negotiated at arm’s length. Fed. R. Civ. P. 23(e)(2)(B). As with the
preceding factor, this can be “described as [a] ‘procedural’ concern[], looking to the
conduct of the litigation and of the negotiations leading up to the proposed settlement.”
Fed. R. Civ. P. 23(e)(2), 2018 Advisory Committee Notes. “[T]he involvement of a
neutral or court-affiliated mediator or facilitator in [settlement] negotiations may bear on
whether th[ose] [negotiations] were conducted in a manner that would protect and further
the class interests.” Fed. R. Civ. P. 23(e), 2018 Advisory Committee Notes; accord
Pederson v. Airport Terminal Servs., 2018 WL 2138457, at *7 (C.D. Cal. Apr. 5, 2018)
(the oversight “of an experienced mediator” reflected noncollusive negotiations).

       The Court finds that the Settlement has been negotiated at arm’s length. Notably,
the Settlement Agreement is the result of three mediation sessions before Judge Andrew
Guilford. Frank Decl. ¶¶ 19-22. During the third mediation session before Judge
Guilford, the Parties even presented arguments and evidence regarding an appropriate
award of attorney’s fees, costs, and service awards. Id. ¶ 22. The Court is easily satisfied
that the conduct of the negotiations was appropriate to protect the Class’s interests.

                 3.    Adequacy of Relief Provided for the Class

       The third factor the Court considers is whether “the relief provided for the class is
adequate, taking in to account: (i) the costs, risks, and delay of trial and appeal; (ii) the
effectiveness of any proposed method of distributing relief to the class, including the
method of processing class-member claims; (iii) the terms of any proposed award of
attorneys’ fees, including timing of payment; and (iv) any agreement required to be
identified under Rule 23(e)(3).” Fed. R. Civ. P. 23(e)(2)(C). Under this factor, the relief
“to class members is a central concern.” Fed. R. Civ. P. 23(e)(2)(C), Advisory Committee
Notes.

        The Court first notes that the Settlement Agreement appears to give substantial
relief to the Settlement Class, at least to the Statutory Subclass Members. In evaluating
the Settlement Agreement, the Court keeps in mind the claims assertd by the Class. In
essence, Plaintiffs claim that Wells Fargo failed to refund Class Members the value of the
GAP Waivers between the early date at which Class Members paid off their Financing
Agreements and when they were scheduled to finish making payments on their Finance
Agreement under the original payment plan, even though Plaintiffs would not be covered
by the GAP waivers for that period of time. FAC ¶¶ 11, 29, 60, 61.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 14 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 15 of 21 Page ID
                                    #:3619
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                                       Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

       The Statutory Subclass Members will receive a substantial, if not complete,
recovery. Statutory Subclass Members who have not yet received an Early Payoff GAP
Refund will be paid the Early Payoff GAP Refund to which they are entitled under
Plaintiffs’ theory of the case. Settlement Agreement § III.D. They will also receive
compensation for the loss of use of their funds based on the one-year constant U.S.
maturity treasury rate, compounded annually from the date of the Early Payoff. Id. They
will also receive up to $5 in addition. Id. § III.C.2. Between February 22, 2019, and
March 31, 2021, Wells Fargo paid out $33,357,919.81 to members of the Statutory
Subclass. Id.

       The Non-statutory Subclass Members will not receive as substantial a recovery.
$45 million will be allocated towards the Supplemental Settlement Fund. Settlement
Agreement § III.C. That $45 million will also cover fees and expenses—which the
Settlement Agreement states may amount to $23.6 million—and service awards that may
amount to $120,000 (or $7,500 for sixteen Class Representatives).1 Id. §§ III.C, VI.A,
VI.E. This will leave slightly more than $20 million for payment to Non-statutory
Subclass Members to cover their Early Payoff GAP Refunds and the $5 additional
payments to Statutory Subclass Members. The Parties estimate that there are 2.69 million
potential Class Members and 105,274 potential Statutory Subclass Members. Frank Decl.
¶ 36. As the number of Non-statutory Subclass Members far exceeds the number of
Statutory Subclass Members, the vast majority of the remaining approximately $20
million would likely go to the Non-statutory Subclass Members.2

         By contrast, when Wells Fargo was paying Early Payoff GAP Refunds to the


         1
         The Court will require a statement of the time spent by each Class Representative when the
Plaintiffs move for final approval of class settlement. Among other reasons, such information will
enable the Court to assess whether any service award to the Class Representatives is disproportionate.
         2
         The Non-statutory Subclass Members would be entitled to far more than the Statutory Subclass
Members out of the Supplemental Settlement Fund. Class Counsel note that Wells Fargo’s practice of
paying Early Payoff GAP Refunds between 2019 and 2021 resulted in average payments of $316.87.
Frank Decl. ¶ 27.c. Assuming that this figure is approximately representative of the amount that Non-
statutory Subclass Members would be entitled to under the Settlement Agreement, then the collective
claims of Non-statutory Subclass Members would far outstrip the $5 additional payments. The $5
additional payments would only total approximately $500,000 assuming that the estimate of 105,274
Non-statutory Subclass Members is accurate. Id. ¶ 36.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 15 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 16 of 21 Page ID
                                    #:3620
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                               Date    June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

Statutory Subclass between 2019 and 2021, each Statutory Subclass Member received on
average $316.87. Frank Decl. ¶ 27.c. As the Statutory Subclass will be eligible for an
additional $5 payment, each Statutory Subclass Member will receive a payout of $321.87.
This is far more than is likely to be distributed to the 2.59 Non-statutory Subclass
Members from the approximately $20 million remaining from the Supplemental
Settlement Fund. If all Non-statutory Subclass Members submitted a valid claim, they
would each receive a little under $10. Even if a substantial percentage of the Non-
statutory Subclass Members fail to submit a valid claim, the total amount of recovery will
likely not approach $321.87. Nevertheless, the Court believes that this difference in
payment is reflective of the relative strength of the claims of the Statutory Subclass
Members and the Non-statutory Subclass Members. See infra Section III.B.4.

      Finally, Wells Fargo’s future policy changes will ensure that there are not more
customers who do not receive Early Payoff GAP Refunds to which they are entitled
under Plaintiffs’ theory of the case. Wells Fargo will also implement a policy providing
such payments to customers “(1) who purchased GAP from a Dealer at the time they
entered into their Finance Agreements; (2) [] chooses to finance the cost and such cost is
included in a Finance Agreement assigned to Wells Fargo; (3) where Wells Fargo
received an Early Payoff of the Finance Agreements; (4) whose GAP Agreements
provide for an Early Payoff GAP Refund in the event of an Early Payoff; and (5) who
have not previously received a GAP Refund.” Id. § III.A. Eligibility will be automatic on
completing an Early Payoff. Id. This policy will last for four years between January 1,
2022, and January 1, 2026, which Class Counsel estimate will result in over $400 million
in GAP Refunds. Mot. at 25.

         The Court now turns to considering the factors listed in Rule 23(e)(2)(C).

                       a.    Costs, Risks, and Delay of Trial and Appeal

       “A[] central concern [when evaluating a proposed class action settlement] . . .
relate[s] to the cost and risk involved in pursuing a litigated outcome.” Fed. R. Civ. P.
23(e), 2018 Advisory Committee Notes. Here, the costs, risks, and delay of trial and
appeal favor preliminary approval. “Proceeding in this litigation in the absence of
settlement poses various risks such as . . . having summary judgment granted against
Plaintiffs[] or losing at trial. Such considerations have been found to weigh heavily in
favor of settlement.” Graves v. United Industries Corporation, 2020 WL 953210, at *7
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 16 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 17 of 21 Page ID
                                    #:3621
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                               Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

(C.D. Cal. Feb. 24, 2020) (citing See Rodriguez v. West Publishing Corp., 563 F.3d 948,
966 (9th Cir. 2009); Curtis-Bauer v. Morgan Stanley & Co., Inc., 2008 WL 4667090, at
*4 (N.D. Cal. Oct. 22, 2008)). This case is still in the pleadings stage, and so litigation
would drag on through class certification, summary judgment, trial, and appeal if
Plaintiffs are successful in the absence of the Settlement Agreement. See Mot. at 24. This
process could take years. Class Counsel list a number of other risks that would come with
trial and appeal including overcoming Wells Fargo’s various contract defenses to the
claims brought by the Non-statutory Subclass, arbitration clauses binding many Class
Members, and the fact that in the three years that Class Counsel have litigated so far, they
have already incurred about $11 million in fees and costs. Id. This subfactor therefore
favors preliminary approval of the Class Settlement because in its absence there will be
inevitable costs, high risks, and delay.

                       b.    Effectiveness of Proposed Method of Relief Distribution

       Next, the Court must consider “the effectiveness of any proposed method of
distributing relief to the class, including the method of processing class-member claims.”
Fed. R. Civ. P. 23(e)(2)(C). “Often it will be important for the court to scrutinize the
method of claims processing to ensure that it facilitates filing legitimate claims.” Fed. R.
Civ. P. 23(e), 2018 Advisory Committee Notes. “A claims processing method should
deter or defeat unjustified claims, but the court should be alert to whether the claims
process is unduly demanding.” Id.

      The claims process is straightforward. Statutory Subclass Members will not have to
submit a claim. Non-statutory Subclass Members can make a claim by submitting a valid
and timely Claim Form, which will be sent by first-class mail and email to each Non-
Statutory Subclass Member. See Frank Decl. ¶ 34. Non-statutory Subclass Members will
also have the option of submitting a Claim Form via the Settlement Website. Id. This is a
reasonable means of distributing relief. See In re Toyota Motor Corp. Unintended
Acceleration Marketing, Sales Practices, & Products Liability Litigation, 2013 WL
3224585, at *18 (C.D. Cal. June 17, 2013) (“The requirement that class members
download a claim form or request in writing a claim form, complete the form, and mail it
back to the settlement administrator is not onerous.”).



CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 17 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 18 of 21 Page ID
                                    #:3622
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                             Date     June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

                       c.    Terms of Proposed Award of Attorneys’ Fees

       Third, the Court must consider “the terms of any proposed award of attorneys’
fees, including timing of payment.” Fed. R. Civ. P. 23(e)(2)(c). In considering the
proposed award of attorney’s fees, the Court must scrutinize the Settlement for three
factors that tend to show collusion: “(1) when counsel receives a disproportionate
distribution of the settlement; (2) when the parties negotiate a “clear sailing
arrangement,” under which the defendant agrees not to challenge a request for an
agreed-upon attorney’s fee; and (3) when the agreement
contains a “kicker” or “reverter” clause that returns unawarded fees to the defendant,
rather than the class.” Briseno v. ConAgra Foods, Inc., 2021 WL 2197968, at *6 (9th Cir.
2021) (internal quotation marks omitted) (citing In re Bluetooth Headset Products
Liability Litigation, 654 F.3d 935, 947 (9th Cir. 2011)). The Court must consider whether
these factors exist in post-class certification settlements. Id. at *8.

       Class Counsel will have to submit a formal motion for attorneys’ fees along with
evidence of time spent on the case and a lodestar calculation before the Court can
approve a specific amount in attorneys’ fees. But the Settlement Agreement’s provision
for up to $23.1 million in fees and costs does not strike the Court as excessive or
undermining the adequacy of relief to the Class. Class Counsel estimate the overall value
of the Settlement Agreement approaches $500 million. See Mot. at 28-30 (adding
together value of the Supplemental Settlement Fund ($45 million), refunds already paid
to the Statutory Subclass ($33.36 million), administrative costs ($3 million), and value of
Wells Fargo’s change in business practice ($417 million)); Baggett Decl. ¶¶ 14-23
(estimating value of Wells Fargo’s business practice change as approximately $417
million). The Court notes that this calculation does not include the value of any future
payments of Early Payoff GAP Refunds to the Statutory Subclass. Moreover, even if the
Court were to exclude the value of Wells Fargo’s future business practice—which will
only benefit customers who complete an Early Payoff in the future, not the Class
Members, who have all already completed an Early Payoff— the Settlement Agreement’s
value would exceed $80 million, far outpacing the total amount allocated to fees and
costs.

      While the Settlement Agreement does have a “clear sailing agreement,” see
Settlement Agreement § VI.A, there is neither a “kicker” clause nor does the Court
conclude that Class Counsel would receive a disproportionate distribution if the Court
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                        Page 18 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 19 of 21 Page ID
                                    #:3623
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                                Date   June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

were to grant their motion for fees. Since the key Bluetooth factor is whether Class
Counsel would receive “excessive fees,” the Court does not believe that the factors weigh
in favor of a conclusion that the Settlement is unreasonable. See Briseno, 2021 WL
2197968, at *9 (describing a clear sailing agreement and a kicker as protective of
“excessive fees”). This subfactor therefore weighs in favor of preliminary approval.

                       d.    Agreement Identification Requirement

      The Court must also evaluate any agreement made in connection with the proposed
Settlement. See Fed. R. Civ. P. 23(e)(2)(C)(iv), (e)(3). Class Counsel state that there is no
agreement made outside of the Settlement Agreement. Frank Decl. ¶ 23.

     Based on the foregoing analysis, it is clear that the adequacy of relief for the Class
weighs in favor of preliminary approval of the Settlement Agreement.

                 4.    Equitable Treatment of Class Members

       The final Rule 23(e)(2) factor turns on whether the proposed settlement “treats
class members equitably relative to each other.” Fed. R. Civ. P. 23(e)(2)(D). “Matters of
concern could include whether the apportionment of relief among class members takes
appropriate account of differences among their claims, and whether the scope of the
release may affect class members in different ways that bear on the apportionment of
relief.” Fed. R. Civ. P. 23(e)(2)(D), 2018 Advisory Committee Notes.

       The only relevant distinction between Class Members is between Statutory
Subclass Members and Non-statutory Subclass Members. Statutory Subclass Members
will receive substantially more relief than the Non-statutory Subclass Members. Statutory
Subclass Members will automatically receive the full value of their Early Payoff GAP
Refunds. By contrast, Non-statutory Subclass Members will receive approximately $20
million in total despite comprising a substantially larger portion of the overall Class.
See supra Section III.B.3. The Court agrees with Class Counsel that this distinction is
logical because Statutory Subclass Members are able to rely on the State Refund Laws
that require that an indirect auto lender like Wells Fargo ensure that a GAP Refund is



CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 19 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 20 of 21 Page ID
                                    #:3624
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                                         Date    June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

paid after an Early Payoff.3 See Mot. at 29-30. Without the ability to rely on state laws
that explicitly bind Wells Fargo to pay Early Payoff GAP Refunds, the Non-statutory
Subclass Members do not have as strong of a case against Wells Fargo.

      As each of the above factors weighs in favor of approval, the Court GRANTS
preliminary approval of the class action settlement.

         C.      The Proposed Settlement Meets the Notice Requirements Under Fed. R. Civ.
                 P. 23(c)(2)(B).

        Under Rule 23(c)(2)(B), “for any class certified under Rule 23(b)(3)—or upon
ordering notice under Rule 23(e)(1) to a class proposed to be certified for purposes of
settlement under Rule 23(b)(3)—the court must direct to class members the best notice
that is practicable under the circumstances, including individual notice to all members
who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Rule
23(c)(2)(B) further states that the notice may be made by one of the following: United
States mail, electronic means, or another type of appropriate means. Id. “The notice must
clearly and concisely state in plain, easily understood language: (i) the nature of the
action; (ii) the definition of the class certified; (iii) the class claims, issues, or defenses;
(iv) that a class member may enter an appearance through an attorney if the member so
desires; (v) that the court will exclude from the class any member who requests
exclusion; (vi) the time and manner for requesting exclusion; and (vii) the binding effect
of a class judgment on members under Rule 23(c)(3).” Id.

      The proposed judgment meets this notice requirements. Following a review of the
submitted Notice, the Court concludes that it will include the substantive information that
Rule 23(c)(3) requires. See supra Section I.B.6. The Parties also intend to contact Class
Members by both first-class mail and email, which the Court believes is reasonably
calculated to ensure that notice will be sent to all Class Members. The Court therefore
believes that this requirement for preliminary approval is satisfied.




         3
          Although the Court can find a listing of some of the 13 state laws at FAC ¶ 103, the Court
cannot find a list of all of the relevant State Refund Laws. The Court requests that the Parties include a
such a list for the Court’s review in its motion for final approval of class settlement.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 20 of 21
   Case 8:18-cv-00332-JVS-MRW Document 201 Filed 06/08/21 Page 21 of 21 Page ID
                                    #:3625
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 18-332JVS(MRWx)                                        Date     June 8, 2021
 Title          Armando Herrera v. Wells Fargo Bank, N.A.

                                      IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS the certification of the Settlement
Class, GRANTS preliminary approval of the Settlement Agreement, APPOINTS JND as
Class Administrator, and ORDERS dissemination of notice to the Class. The Court finds
that oral argument would not be helpful in this matter. Fed. R. Civ. P. 78; L.R. 7-15.
Hearing set for June 14, 2021, is ordered VACATED.

                 IT IS SO ORDERED.




                                                                                            :       0

                                                     Initials of Preparer      lmb




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                    Page 21 of 21
